IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 02-20546
                          Summary Calendar


ALEJANDRO REYES,

                                           Plaintiff-Appellant,

versus

R. TEMPLE DRIVER, Senior Judge; LAYTON DUER,
Attorney at Law; MATTHEW BOHON ALFORD,
Assistant District Attorney; MICHAEL WILKINSON,
Judge; MRS. JOHNSON, Parole Board Member;
MR. KIEL, Parole Board Member; MRS. WALKER,
Parole Board Member,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CV-909
                      --------------------
                        November 1, 2002


Before JOLLY, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Alejandro Reyes, Texas prisoner # 745616, appeals the lower

court’s dismissal of his 42 U.S.C. § 1983 complaint under 28

U.S.C. § 1915(e)(2)(B).   He requests appointment of counsel on

appeal or, alternatively, oral argument.     These motions are




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-20546
                                 -2-

DENIED.   See Jackson v.   Dallas Police Dep’t, 811 F.2d 260, 261

(5th Cir. 1986).

     Reyes concedes that his claims against defense counsel

Layton Duer should be dismissed.    Because Reyes challenges

actions taken by the state court judges and the state prosecutor

during the course of criminal proceedings, these defendants are

entitled to absolute immunity.     Boyd v. Biggers, 31 F.3d 279,

284-85 (5th Cir. 1994); Stump v. Sparkman, 435 U.S. 349, 362

(1978).   These defendants did not breach the plea agreement, as

Reyes received the sentence recommended by the State.

     Reyes asserts that his claims against the members of the

parole board involve a challenge to delays in the parole process.

Texas prisoners do not have a liberty interest in parole, and

Reyes “cannot complain of the constitutionality of procedural

devices attendant to parole decisions.”     Orellana v. Kyle, 65

F.3d 29, 32 (5th Cir 1995).   The board’s use of false information

in denying parole does not implicate the Constitution.     Johnson

v. Rodriguez, 110 F.3d 299, 308-09 (5th Cir. 1997).

     Reyes asserts that the district court erred in denying him

injunctive relief.   As Reyes could not show that he would later

face a similar situation, he lacked standing to ask that the

defendants be ordered to protect the rights of criminal

defendants.   See Society of Separationists, Inc. v. Herman, 959

F.2d 1283, 1285 (5th Cir. 1992).
                           No. 02-20546
                                -3-

     Reyes asserts that the district court prematurely dismissed

his petition without holding an evidentiary hearing, providing

him with a questionnaire, or allowing him to amend his complaint.

Because his allegations, even with the benefit of clarification,

are not supported by law, this court may uphold the dismissal.

Jacquez v. Procunier, 801 F.2d 789, 793 (5th Cir. 1986).

     Reyes has not shown that the court abused its discretion in

denying additional discovery.     Richardson v. Henry, 902 F.2d 414,

417 (5th Cir. 19990).   He also has not shown that the court

abused its discretion in not granting his motion for appointment

of counsel.   Jackson, 811 F.2d at 261.

     Reyes has not shown that the district court erred in

dismissing his civil rights lawsuit.      See Black v. Warren, 134

F.3d 732, 733-34 (5th Cir. 1998).    Consequently, the judgment of

the district court is AFFIRMED.

     AFFIRMED; MOTIONS FOR APPOINTMENT OF COUNSEL AND/OR ORAL

ARGUMENT DENIED.